—Appeal from order insofar as it denied reargument unanimously dismissed and order affirmed without costs. Memorandum: Plaintiff appeals from an order denying her motion seeking leave to reargue or renew the motion and cross motions for summary judgment dismissing the complaint. As a preliminary matter, we note that, on this “combined motion for leave to reargue and leave to renew,” plaintiff failed to “identify separately and support separately each item of relief sought” (CPLR 2221 [f|). In any event, insofar as the order denied that part of the motion seeking reargument, it is not appealable (see, CPLR 5701 [a] [2] [viii]; Empire Ins. Co. v Food City, 167 AD2d 983, 984). Supreme Court properly denied the motion insofar as it sought renewal. Although plaintiff submitted new information in support of the motion, consisting of medical reports and the notes of a treating physician, she failed to provide a reasonable justification for her failure to include that new information at the time of the original motion and cross motions (see, CPLR 2221 [e] [3]; Delvecchio v Bayside Chrysler Plymouth Jeep Eagle, 271 AD2d 636, 638; Smith v Isaac Heating & Air Conditioning [appeal No. 1], 265 AD2d 821). (Appeal *954from Order of Supreme Court, Erie County, Cosgrove, J.— Reargument/Renewal.) Present — Pigott, Jr., P. J., Green, Hayes, Kehoe and Burns, JJ.